923 F.2d 1473
Charles WHITE and Rosana Santini, Plaintiffs-Appellants,v.PEPSICO, INC., a Delaware Corporation, Defendant-Appellee,Aluminum Company of America, etc. et al., Defendants.
No. 88-5135.
United States Court of Appeals,Eleventh Circuit.
Feb. 19, 1991.

Christian B. Felden, Naples, Fla., Ronald S. Lederman, Sullivan, Ward Bone, Tyler, Fiott & Asher, P.C., Southfield, Mich., for plaintiffs-appellants.
David I. Weiss, Myron Shapiro, Herzfeld & Rubin, Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida;  James Lawrence King, Chief Judge.
Before KRAVITCH and HATCHETT, Circuit Judges, and MARKEY*, Chief Circuit Judge.
PER CURIAM:


1
Following oral argument, we determined that this case involved a question of Florida law which was determinative of the cause but unanswered by controlling precedent of the Supreme Court of Florida.  Therefore, we certified the question which follows for resolution by the highest court of Florida:


2
WHETHER, IN ACTIONS THAT ACCRUED BEFORE 1984, SERVICE ON A REGISTERED AGENT PURSUANT TO FLA.STAT.ANN. Secs. 48.081(3) AND 48.091(1) [1983] CONFERRED UPON A COURT PERSONAL JURISDICTION OVER A FOREIGN CORPORATION WITHOUT A SHOWING THAT A CONNECTION EXISTED BETWEEN THE CAUSE OF ACTION AND THE CORPORATION'S ACTIVITIES IN FLORIDA.


3
The Supreme Court of Florida has answered the certified question in the affirmative, in its opinion:  White v. Pepsico, Inc., 568 So.2d 886 (Fla.1990).  Since no other substantial questions remain for this court to determine, based upon the answer to the certified question, we reverse the district court.


4
Accordingly, the district court is reversed and this case is remanded for further proceedings.


5
REVERSED and REMANDED.



*
 Honorable Howard T. Markey, Chief U.S. Circuit Judge for the Federal Circuit, sitting by designation